THOMAS, Circuit Judge.
The question presented here arises on motion of the government to strike the bill of exceptions on the ground that “said Bill of Exceptions was not procured to be settled, nor settled, nor filed as provided by Rule 9 (28 U.S.C.A. following section 723a) of the Rules of the Supreme Court relating to appeals in Criminal causes, effective September 1, 1934.”
The files disclose that on November 14, 1935; appellant was convicted of a criminal offense and sentence was imposed upon *830him. On the same day he filed notice of appeal. On November 20, 1935, he applied to the trial court for an order extending the time beyond the 30-day period in which to settle and file his bill of exceptions and his assignments of error, tendering to the court a form of order in conformity with the application. The trial court did not sign the form of order presented by the appellant, but on November 21, 1935, entered an order referring to the application and the hearing on the previous day, and proceeding:
“And it appearing to the Court, in the interest of justice, that additional time will be required to properly prepare, settle and file the Bill of Exceptions and Assignments of Error.
“Now, therefore, it is hereby ordered that the time for presenting to the court the proposed appellants’ Bill of Exceptions and Assignments of Error is extended to and including the 14th day of February, 1936.
“It is further ordered that upon such presentation a time will be fixed for proposing amendments or objections and for hearing and final settlement of such Bill of Exceptions.”
When the foregoing order was entered, no exceptions were taken thereto by appellants, and although 21 days of the 30-day period provided by the rule remained, no steps were taken by them to have it corrected or changed. But on the day named therein, February 14, 1936, appellants in compliance with the order as written “presented” their proposed bill of exceptions to the judge then presiding in the district; the judge before whom the case was tried being absent from the district.
Thereupon an order was made ordering that “counsel for appellants forthwith deliver said Bill of Exceptions to the United States Attorney” at Omaha for such objections as he may see fit to make; and that the bill of exceptions and the objections be presented to the judge who tried the case on or before the 14th day of April, 1936, for hearing and final settlement.
On the day fixed in the last order, the bill and the exceptions thereto were delivered to the judge who tried the case, and on April 20, 1936, he overruled the objections and ordered certain amendments to the bill, concluding: “The court allows ten days from the date of filing of this order within which appellant may make such amendments to the proposed Bill and to present it to the court with such amendments for the signature and approval of the trial judge.”
On April 24, 1936, an order was made and entered approving and settling the bill of exceptions.
The rule relied upon by the government is as follows:
“IX. Bill of Exceptions. In cases other than those described in Rule VIII, the appellant, within thirty (30) days after the taking of the appeal, or within such further time as within'said period of thirty days may be fixed by the trial judge, shall procure to be settled, and shall file with the clerk of the court in which the case was tried, a bill of exceptions setting forth the proceedings upon which the appellant wishes to rely in addition to those shown by the clerk’s record as described in Rule VIII. Within the same time, the appellant shall file with the clerk of the trial court an assignment of the errors of which appellant complains. The bill of exceptions shall be settled by the trial judge as promptly as possible, and he shall give no extension of time that is not required in the interest of justice. * * *
“Upon the 'filing of the bill of exceptions and assignment of errors, the clerk of the trial court shall forthwith transmit them, together with such matters of record as are pertinent to the appeal, with his certificate, to the clerk of the appellate court, and the papers so forwarded shall constitute the record on appeal.”
The. rule has the same force and effect as federal statutes, Gallagher v. United States (C.C.A.8) 82 F.(2d) 721; Fewox v. United States (C.C.A.5) 77 F.(2d) 699, 700, qnd neither this court nor the District Court has power to alter or amend it.
The purpose of the rule is to force the speedy termination of criminal proceedings. The rule clearly and unequivocally provides that everything must be done to settle and file the bill within 30 days from the time the appeal is taken. It provides for but one exception; that is, that when it is made to appear that “in the interest of justice” a longer time is necessary, such further time may be allowed “as within said period of thirty days may be fixed by the trial judge.” This is not ambiguous. It means that the order extending the time must be made within the 30-day period, and that the order so made must fix the time with*831in which the bill must be both settled and filed.
The order made in the instant case on November 21, 1935, did not fix the time within which the bill should be settled and filed. It was therefore void. The present bill was not settled for more than five months after the appeal was taken. It must, therefore, be stricken. Gallagher v. United States, supra; Fewox v. United States, supra; Yep v. United States (C.C.A.10) 81 F.(2d) 637; Id. (C.C.A.) 83 F.(2d) 41; White v. United States (C.C.A.4) 80 F.(2d) 515, 516. The attempt in the order to reserve jurisdiction to make another order after the 30 days had expired fixing the time within which the bill might be settled and filed was futile. If that may be done the purpose of the rule may be completely defeated.' If one such order can be made after 30 days, there is no apparent reason why any number of such subsequent orders may not be made.
Counsel for appellant contends that since the appellant did everything he could do to comply with the rule, it is harsh to enforce the rule against him. He feels that he is without fault because he tendered to the trial judge a form of order which in every way complied with the rule and it was changed by the judge the following day. Unfortunately this situation does not operate to create jurisdiction where none exists. Rule 9 of the Supreme Court covering practice and procedure in criminal cases places the burden upon the appellant to “procure to be settled” and to “file” the bill within the 30 days. When the trial judge upon appellant’s application makes an order of extension it is incumbent upon appellant to see that an order within the jurisdiction of the court is made, or to except to the court’s order and petition for a writ of mandamus. Having had opportunity so to protect himself from the erroneous order of the court, and having failed to do so, he is not in the situation of one who has done all that he can do and will suffer an injustice from the action or inaction of the court.
The motion to strike must be sustained, and it is so ordered.
Motion sustained.